Citation Nr: 1548088	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 26, 2001, for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to January 1975.  The Veteran died in September 1986; the Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 1986.  His death certificate lists congestive heart disease as a significant condition contributing to his death.

2.  The Appellant filed her original claim for service connection for the cause of the Veteran's death within a year of his death.

3.  The Appellant filed a claim to reopen her claim for service connection for the cause of the Veteran's death in 2001.  Service connection for the Veteran's cause of death was established based on the congestive heart failure being a presumptive herbicide disease.

4.  The Appellant is a Nehmer class member.

5.  The proper effective date for the award of service connection for the cause of the Veteran's death is September 1, 1986.



CONCLUSION OF LAW

The criteria for an effective date of September 1, 1986, for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency indemnity compensation (DIC), or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  

An exception to the regulations regarding effective dates for disability compensation involves a Veteran or surviving spouse, child or parent who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816.  Under the regulation, a Nehmer class member includes a surviving spouse of a deceased Vietnam veteran who died from a covered herbicide disease.  See 38 C.F.R. § 3.816(b).  

Because VA determined in a July 2012 Board decision that a presumptive herbicide disease (congestive heart failure) contributed substantially and materially to the Veteran's principal cause of death, and established entitlement to service connection for the cause of the Veteran's death based on an herbicide covered disease, the Board finds the Appellant is a Nehmer class member.

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide in 38 C.F.R. §3.816(d)(3).  See 38 C.F.R. § 3.816(d)(1).  

Under 38 C.F.R. § 3.816(d)(3), the regulation provides that if the Nehmer class member's claim was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  

The Veteran died on September [redacted], 1986.  The Appellant filed an initial claim for service connection for the cause of the Veteran's death on August 14, 1987 which was denied by the RO in a September 1987 rating decision.  

On December 26, 2001, the Appellant sought to reopen her claim for service connection for the cause of the Veteran's death.  Service connection for cause of death was ultimately granted in a July 2012 Board decision based on a finding that the Veteran died from a presumptive herbicide disease (finding that congestive heart failure met the definition of ischemic heart disease).  


Because the Appellant is a "Nehmer class member" who filed an original claim for service connection for the cause of the Veteran's death between September 25, 1985, and May 3, 1989 and because the claim was also filed within a year of the Veteran's death in 1986, the appropriate effective date for the grant of service connection for the cause of the Veteran's death is September 1, 1986, the first day of the month in which the Veteran's death occurred.  See 38 C.F.R. § 3.816(d)(3).


ORDER

An effective date of September 1, 1986, but no earlier, for the award of service connection for the cause of the Veteran's death is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


